

115 S366 IS: Taking Account of Institutions with Low Operation Risk Act of 2017
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 366IN THE SENATE OF THE UNITED STATESFebruary 13, 2017Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Federal financial institutions regulatory agencies to take risk profiles and
			 business models of institutions into account when taking regulatory
			 actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taking Account of Institutions with Low Operation Risk Act of 2017 or the TAILOR Act of 2017.
		2.Tailoring regulation to business model and risk
 (a)DefinitionsIn this section— (1)the term Federal financial institutions regulatory agencies means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Bureau of Consumer Financial Protection; and
 (2)the term regulatory action— (A)means any proposed, interim, or final rule or regulation, guidance, or published interpretation; and
 (B)does not include any action taken by a Federal financial institutions regulatory agency that is solely applicable to an individual institution, including an enforcement action or order.
 (b)Consideration and tailoringFor any regulatory action occurring after the date of enactment of this Act, each Federal financial institutions regulatory agency shall—
 (1)take into consideration the risk profile and business models of individual institutions and those of similar type that are subject to the regulatory action; and
 (2)tailor such regulatory action applicable to such institution, or type of institution, in a manner that limits the regulatory impact, including cost, human resource allocation and other burdens, on such institution or type of institution as is appropriate for the risk profile and business model involved.
 (c)Factors To considerIn carrying out the requirements of subsection (b) (and including consideration of the requirements of paragraph (1) of that subsection), each Federal financial institutions regulatory agency shall consider—
 (1)whether it is necessary to apply such regulatory action to individual institutions or those of similar type in order to accomplish the underlying public policy objectives of the statutory provision involved;
 (2)the impact of such regulatory action on the ability of such institutions to flexibly serve their customers and local markets now and in the future;
 (3)the aggregate impact of all applicable regulatory actions on the ability of such institutions to flexibly serve such customers and local markets, both now and in the future;
 (4)the potential impact that efforts to implement the regulatory action, including through the use of examination manuals, third-party service provider actions, or other factors, may work to undercut efforts to tailor such regulatory action described in subsection (b)(2); and
 (5)the statutory provision authorizing the regulatory action, the congressional intent with respect to the statutory provision, and the policy objectives sought by the Federal financial regulatory agency in implementing that statutory provision.
 (d)Notice of proposed and final rulemakingEach Federal financial institutions regulatory agency shall disclose and document in every notice of proposed rulemaking and in any final rulemaking for a regulatory action how the agency has applied subsections (b) and (c).
			(e)Reports to Congress
 (1)Individual agency reportsNot later than 1 year after the date of enactment of this Act and annually thereafter, each Federal financial institutions regulatory agency shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the specific actions taken to tailor the regulatory actions of the Federal financial institutions regulator agency pursuant to the requirements of this section.
 (2)FFIEC reportsNot later than 3 months after each report is submitted under paragraph (1), the Federal Financial Institutions Examination Council shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on—
 (A)the extent to which each Federal financial institutions regulatory agency differs in the treatment of similarly situated institutions of different charter type; and
 (B)an explanation for such differential treatment.
					(f)Limited look-Back application
 (1)In generalEach Federal financial institutions regulatory agency shall— (A)conduct a review of all regulations issued in final form pursuant to statutes enacted during the period beginning on or after July 21, 2010, and ending on the date of the enactment of this Act; and
 (B)apply the requirements of this section to such regulations.
 (2)RevisionAny regulation revised under paragraph (1) shall be revised not later than 3 years after the date of enactment of this Act.